Citation Nr: 0810093	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-10 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
multiple sclerosis, and, if so, whether service connection is 
warranted.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder, and, if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the RO determined that new 
and material evidence had not been submitted to reopen claims 
for entitlement to service connection for PTSD and multiple 
sclerosis.  

In June 2007, the veteran testified during a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  

In a February 2008 statement, the veteran's representative 
asserted that the veteran's testimony presented during the 
June 2007 hearing constitutes a substantive appeal of the 
RO's August 2006 decision regarding a claim for an increased 
rating for service-connected diabetes mellitus.  As the claim 
for a higher rating for diabetes mellitus was not certified 
for appeal, and was otherwise recognized as being perfected 
for appeal by the agency of original jurisdiction, the Board 
finds that the issue of whether his June 2007 testimony 
constitutes a timely appeal should be referred to the RO for 
initial consideration.  

The issues of whether service connection is warranted for 
multiple sclerosis and for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  In an unappealed April 1993 rating decision, the RO 
denied the veteran's claim for service connection for 
multiple sclerosis.  

2.  Evidence added to the record since the April 1993 rating 
decision relates to an unestablished fact necessary to 
substantiate the veteran's claim for service connection for 
multiple sclerosis and raises a reasonable possibility of 
substantiating the claim.

3.  In an unappealed May 2002 rating decision, the RO denied 
the veteran's claim for service connection for PTSD.  

4.  Evidence added to the record since the May 2002 rating 
decision relates to an unestablished fact necessary to 
substantiate the veteran's claim for service connection for 
PTSD and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The April 1993 RO decision that denied entitlement to 
service connection for multiple sclerosis is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the April 1993 RO decision that 
denied service connection for a multiple sclerosis is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  

3.  The May 2002 RO decision that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2007).

4.  Evidence received since the May 2002 RO decision that 
denied service connection for a PTSD is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  
With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the issue of whether new and material evidence has been 
received has been resolved in the veteran's favor, any error 
in notice required by Kent is harmless error and analysis of 
whether VA has satisfied its other duties to duties to notify 
and assist is not in order.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Multiple sclerosis may be presumed to have been incurred in 
or aggravated by service if manifest to a compensable degree 
within seven years of discharge from service.  See 38 
U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

Claims for entitlement to service connection for PTSD and 
multiple sclerosis were denied prior to the veteran's current 
claims, filed in October 2003 and January 2004, respectively.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 1993 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for multiple 
sclerosis.  He was informed of that decision and of his 
appellate rights the following month.  He did not appeal.  
Thus the decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

The basis for that April 1993 denial was that the evidence 
did not show that multiple sclerosis had its onset during 
service or within the presumptive period.  

In February 2008, the veteran's representative submitted 
medical treatise evidence pertinent to the veteran's claim.  
Specifically, evidence related to the symptoms, signs, and 
diagnosis of multiple sclerosis consisting of copies of pages 
1474 and 1475 of The Merck Manual of Diagnosis and Therapy 
(17th Edition, Mark H. Beers, M.D. et.al. eds,.1999) and 
copies of pages 2106 to 2109 of the Textbook of Medicine 
(20th Edition, J. Claude Bennett, M.D. & Fred Plum M.D. 
eds.,1996).  

During the June 2007 Board hearing, the veteran testified to 
the effect that, during service, he suffered from some of the 
symptoms discussed in the treatise evidence.  This evidence 
thus goes to the reason for the RO's denial of his claim in 
1993, failure to demonstrate onset of multiple sclerosis 
during service.  His testimony, taken together with this 
treatise evidence, raises a reasonable possibility of 
substantiating his claim.  Hence, the evidence is new and 
material and his claim must be reopened.  

In a May 1994 decision, the Board denied the veteran's claim 
for entitlement to PTSD.  The basis for that denial was that 
the veteran did not have PTSD.  In a May 2002 rating 
decision, the RO disallowed the veteran's claim to reopen his 
previously disallowed claim.  He was informed of the decision 
and of his appellate rights that same month.  He did not 
appeal.  Thus, the May 2002 rating decision became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The last final disallowance of a claim encompasses decisions 
disallowing the claim whether that disallowance was based on 
the merits or otherwise, such as for lack of new and material 
evidence.  Evans v. Brown 9 Vet.App. 273, 285 (1996).  Thus, 
only evidence submitted since the May 2002 RO decision can 
satisfy the requirement for "new" evidence necessary to 
reopen the previously disallowed claim.  

In the February 2008 statement, the veteran's representative 
argued that the law had changed in 1996 with regard to the 
criteria for service connection for PTSD.  The Board need not 
and does not address the merits of that argument.  Because 
the representative incorrectly referred to the last final 
denial as the May 1994 Board decision, rather than the May 
2002 RO decision, whether or not the law changed in 1996 is 
not relevant to the issue before the Board.  

VA outpatient treatment records contain a March 2004 
psychiatric history which lists chronic mild PTSD under 
psychiatric history and a July 2006 entry of PTSD in a 
problems list.  Taking this evidence as credible, the 
evidence is probative on the issue of whether the veteran has 
PTSD and raises a reasonable possibility of substantiating 
his claim.  Hence, his claim must be reopened.  


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
multiple sclerosis is reopened.  

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
PTSD is reopened.  


REMAND

Although the Board has reopened the veteran's claims, the 
veteran has submitted evidence pertinent to his claim for 
multiple sclerosis which has not yet been considered by the 
RO and he has specifically stated that he does not waive RO 
consideration of this evidence in the first instance.  Thus, 
RO consideration of this evidence in the first instance is 
indicated.  See 38 C.F.R. § 1304(c) (2007).  To the extent 
that the Board did consider this evidence above, such action 
did not result in any prejudice, as the claim was reopened.

Furthermore, during the June 2007 Board hearing, the veteran 
testified that he has been in receipt of disability benefits 
from the Social Security Administration (SSA) since 1980.  
Hearing transcript at 4.  He asserts that his SSA disability 
benefits are related to his multiple sclerosis.  Id.  
Associated with the claims file is an April 2001 document 
that indicates that the veteran has been considered disabled 
by the SSA since 1981, essentially confirming his testimony.  
38 U.S.C.A. § 5103A specifies that VA has a duty to obtain 
relevant records held by a Federal department or agency.  A 
review of the record fails to show that VA has made efforts 
this evidence.  On remand, all relevant medical evidence held 
by the SSA as well as all administrative decisions regarding 
disability determinations must be obtained and associated 
with the claims file.  If the records no longer exist, a 
negative response must be obtained and associated with the 
claims file.  

During the June 2007 hearing, the veteran testified that he 
had been treated for PTSD at the Vet Center in San Diego, 
California shortly after service.  A June 1990 VA clinical 
note indicates that a clinician had called the Vet Center and 
was told that the veteran had been evaluated for psychiatric 
symptoms.  A review of the claims file does not show that 
these records have been obtained or requested.  On remand be 
obtained and associated with the claims file.  If the records 
no longer exist, a negative response must be obtained and 
associated with the claims file.  

Additionally, the veteran has indicated an inservice stressor 
which, taking his testimony, letters, and service medical 
records into consideration, specifies a place and narrow time 
frame sufficient for VA to request information from the U.S. 
Army and Joint Services Records Research Center (JSRRC) for 
verification.  During the hearing, the veteran testified to 
the effect that in 1969 he was present at a medical facility 
in Danang on Ho Chi Minh's birthday and that the facility 
came under attack by enemy forces.  Id. at 8 and 14.  An 
attempt must be made to verify whether or not this attack 
occurred.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all records related to the 
veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of all decisions or 
adjudications.  Associate any records 
obtained with the claims file.  If the 
records are not available, obtain a 
negative reply and associate that reply 
along with VA's efforts to obtain the 
records, with the claims file.  

2.  Send the veteran and his 
representative a letter requesting that 
the veteran execute a VA Form 21-4142 for 
release of information from Southern 
California Edison.  Upon receipt of the 
release of information authorization, 
request employment and medical treatment 
records from Southern California Edison 
and associate any records received with 
the claims file.  If no records are 
available document VA's efforts to obtain 
the records.  

3.  Request records of treatment of the 
veteran, from date of release of service, 
from the San Diego Vet Center and 
associate any records obtained with the 
claims file.  If no records are available, 
obtain a negative reply and associate that 
reply with the claims file.  

4.  Obtain all VA records of the veteran's 
treatment dated from April 2006 to 
present. 

5.  Then, schedule the veteran for a 
medical examination regarding his multiple 
sclerosis.  The claims file and a copy of 
this REMAND must be made available to the 
examiner in conjunction with the 
examination.  
The examiner must review the claims file 
and indicate in his or her report whether 
the claims file has been reviewed.  

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not that the veteran's multiple sclerosis 
manifested during his active service or 
manifested to a compensable degree prior 
to September 17, 1976.  A complete 
rationale must be provided for the 
opinion.  

6.  Review the entire claims file, 
including the veteran's previous 
statements of stressors, and prepare a 
summary of all his claimed stressors.  The 
summary should include a description of 
the following stressor event (the veteran 
reports that between May 17 and May 21 
1969 the enemy engaged in a mortar attack 
at the location of the Station Hospital, 
NSA Danang, Republic of Vietnam.).  This 
summary, copies of the veteran's DD Form 
214, a copy of this REMAND, and a copy of 
the document entitled "366th SPS K-9" 
submitted by the veteran's representative 
in February 2008 should be sent to the 
JSRRC, Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA, 22315-
3802, for verification of stressors.

The JSRRC should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  If the JSRRC 
is unable to provide information regarding 
any of the stressors alleged by the 
veteran, it should provide specific 
confirmation of that fact.

7.  If, and only if, an inservice 
stressor(s) is verified, schedule the 
veteran for a VA examination regarding his 
PTSD.  The claims file must be provided to 
the examiner.  The examiner must also be 
informed of the verified inservice 
stressor.  The examiner must review the 
claims file in conjunction with the 
examination and must indicate in his or 
her report as to whether the claims file 
was reviewed.  

The examiner should identify any 
psychiatric disorders that are present.  
If the examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms to 
DSM-IV and specify the stressors 
responsible.  In determining whether or 
not the veteran has PTSD due to an in- 
service stressor, only the stressor(s) 
specifically verified may be relied upon.

The examiner should render an opinion as 
to whether the above in-service stressor 
(and any other stressors that have 
subsequently been verified) is a 
sufficient traumatic event to support a 
diagnosis of PTSD in accordance with DSM- 
IV.  If the veteran is found to have a 
psychiatric diagnosis other than PTSD, the 
examiner is requested to render an opinion 
as to whether it is at least as likely as 
not (i.e., at least a 50-50 probability) 
that any such diagnosed psychiatric 
disorder was caused by military service, 
or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability).  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  

8.  After ensuring the above development 
has been completed, readjudicate the 
issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


